Citation Nr: 0939943	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  08-15 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to an effective date earlier than May 14, 1986, 
for the award of service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1950 to July 
1953.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 decision of the Huntington, 
West Virginia, Department of Veterans Affairs (VA) Regional 
Office (RO), which granted service connection for tinnitus 
and assigned a 10 percent rating, effective March 14, 2007.  
The Veteran disagreed with the effective date assigned and 
perfected an appeal as to that issue.  

During the pendency of the appeal, the Veteran's claims file 
was transferred to the jurisdiction of the RO in Buffalo, New 
York, which has certified the appeal to the Board.  In April 
2008, that RO granted an earlier effective date of June 13, 
2003.  In a July 2008 supplemental statement of the case, the 
RO granted the present effective date of May 14, 1986.  

The Veteran requested a hearing with a Decision Review 
Officer (DRO).  In July 2008, the Veteran, his 
representative, and a DRO had an informal conference.  When 
asked whether he wanted to proceed with a formal hearing or 
whether he wished to waive the hearing request in lieu of the 
informal conference, the Veteran stated that, because of his 
dissatisfaction with the potential termination of entitlement 
to compensation under 38 C.F.R. § 3.324, he would not make 
such a decision.  The hearing request was deemed withdrawn.  
The Board finds no hearing request pending at this time.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  In a June 1988 rating decision, the Buffalo RO denied 
service connection for tinnitus.  The Veteran disagreed with 
that decision and perfected an appeal.  

3.  In April 1986, the Board denied service connection for 
tinnitus.  

4.  On May 14, 1986, the RO received the Veteran's 
application to reopen the claim for service connection for 
tinnitus.

5.  The record contains no statement or communication from 
the Veteran or his representative, between April 1986 and May 
14, 1986, that constitutes a pending claim for service 
connection for tinnitus.


CONCLUSION OF LAW

The legal criteria for an effective date prior to May 14, 
1986, for the grant of service connection for tinnitus, have 
not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.400 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

The U.S. Court of Appeals for the Federal Circuit and the 
U.S. Court of Appeals for Veterans Claims have held that once 
a claim is granted, the claim is substantiated and additional 
VCAA notice is not required.  See Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  Therefore, VCAA notice requirements are 
satisfied in the matter of an effective date claim flowing 
downstream from the appeal of a rating decision 
granting compensation benefits, as is the case here.
 
It is noted that VA provided the Veteran with adequate notice 
of how effective dates are assigned in an April 2008 letter.  
After this notice was provided, the claim was readjudicated 
in July 2008 and July 2009.  The Veteran has been afforded a 
meaningful opportunity to participate in the adjudication of 
the claim for an earlier effective date and he has provided 
argument as to why he warrants an earlier effective date.  In 
sum, the Board finds no evidence of any VA error in notifying 
the Veteran that reasonably affects the fairness of this 
adjudication.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal decided.  Pertinent medical 
evidence associated with the claims file consists of service, 
VA and private treatment records.  Also of record and 
considered in connection with the appeal are the various 
written statements provided by the Veteran and by his 
representative on his behalf.  The Board also finds that no 
additional RO action to further develop the record is 
warranted.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Earlier Effective Date

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim reopened after final adjudication, 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a), see 38 C.F.R. 3.400.  The 
implementing regulation clarifies this to mean that the 
effective date of an award based on a claim reopened after 
final adjudication will be, "[d]ate of receipt of claim or 
date entitlement arose, whichever is later."  38 C.F.R. 
§ 3.400.  

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a).  Any communication or 
action, indicating intent to apply for one or more benefits 
under the laws administered by VA, from a claimant, his duly-
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered as filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 
3.155(a).

In this case, a claim for service connection for tinnitus was 
denied by the Buffalo RO in June 1985.  The Veteran appealed 
the decision, and in an April 1986 decision, the Board denied 
service connection for tinnitus.  As the Chairman has not 
ordered reconsideration of that decision, and no other 
exception to finality applies, the Board's April 1986 denial 
is final.  See 38 U.S.C.A. § 7103 (West 2002); 38 C.F.R. § 
20.1100 (2009).  Additionally, the Veteran has not alleged 
clear and unmistakable error in the April 1986 Board 
decision.  See 38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. 
§ 20.1400 (2009).

On May 14, 1986, the Veteran submitted an application to 
reopen the claim for service connection for tinnitus.  It 
appears that the claim was overlooked for a number of years; 
however, in January 2008, service connection for tinnitus was 
granted.  The RO assigned an effective date of March 14, 
2007; the Veteran disagreed with the effective date and 
perfected an appeal.  The effective date was subsequently 
changed to May 14, 1986, based on the claim filed on that 
date.  

To be entitled to an effective date prior to May 14, 1986, 
there would need to be a claim filed for service connection 
for tinnitus prior to that date, which had not been 
adjudicated.  As a claim for service connection for tinnitus 
was finally denied by the Board in April 1986 (thus his 1984 
claim was adjudicated), an effective date prior to April 1986 
for the award of service connection for tinnitus is legally 
precluded.  Hence, the Board must determine whether a claim 
was filed after the April 1986 Board decision, but prior to 
the May 14, 1986 claim.  

The Board has thoroughly reviewed the record between the 
April 1986 Board decision and the Veteran's May 1986 
application to reopen, and there is no written statement or 
communication from the Veteran or his representative that 
shows an intent to file a claim involving service connection 
for tinnitus.  In fact, no correspondence was received from 
the Veteran or his representative during that period.  Hence, 
the date of claim is May 14, 1986.  

Regardless of when tinnitus had its onset, the effective date 
in a claim to reopen cannot be earlier than the date of the 
reopened claim, which, in this case, is May 14, 1986.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(r) (effective date of 
an evaluation and an award of compensation based on a 
reopened claim will be, "[d]ate of receipt of claim or date 
entitlement arose, whichever is later" (emphasis added)); 
Sears v. Principi, 16 Vet. App. 244, 248 ("The Court thus 
holds that the effective-date statute, 38 U.S.C.A. § 5110(a), 
is clear on its face with respect to granting an effective 
date for an award of VA periodic monetary benefits no earlier 
than the date that the claim for reopening was filed." (Bold 
added.)).

Under these circumstances, an effective date earlier than May 
14, 1986, for the award of service connection for tinnitus 
cannot be granted, as there is nothing in the record or the 
law to provide a basis to award an earlier effective date.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (in case 
where law, as opposed to facts, is dispositive, claim should 
be denied or appeal terminated because of the absence of 
legal merit or lack of entitlement under the law).



ORDER

An effective date earlier than May 14, 1986, for the award of 
service connection for tinnitus is denied.



_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


